[Cite as State v. Reyes, 2022-Ohio-4046.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                    CASE NO. 2022-P-0018

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

WALTER E. REYES,
                                                  Trial Court No. 2009 CR 00623
                 Defendant-Appellant.


                                            OPINION

                                     Decided: November 14, 2022
                                         Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Walter E. Reyes, pro se, PID# A590-238, Richland Correctional Institution, 1001
Olivesburg Road, P.O. Box 8107, Mansfield, OH 44905 (Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Walter E. Reyes, appeals the judgment denying his

postconviction motion to reclassify him under Megan’s Law. We affirm.

        {¶2}     In June 2010, Reyes pleaded guilty to four counts of rape, committed

between October 1, 2006, and January 1, 2007, and a subsequent count of violating a

protection order. The trial court sentenced Reyes on July 8, 2010, to an aggregate 30-

year prison term. Reyes was classified a Tier III Sex Offender under the Adam Walsh

Act, in effect at the time of Reyes’ sentencing. Megan’s Law, however, was in effect at

the time Reyes committed the offenses.
       {¶3}   In 2013, this court denied Reyes leave to file a delayed direct appeal and,

in 2014, upheld the trial court's denial of Reyes’ first motion to withdraw his guilty pleas.

State v. Reyes, 11th Dist. Portage No. 2013-P-0012, 2013-Ohio-1493; State v. Reyes,

11th Dist. Portage No. 2013-P-0049, 2014-Ohio-1679. In 2015, this court upheld the trial

court’s denial of Reyes’ untimely postconviction relief petition and, in 2016, upheld the

trial court’s denial of Reyes’ third motion to withdraw his guilty pleas. State v. Reyes,

2015-Ohio-5344, 55 N.E.3d 485 (11th Dist.); State v. Reyes, 11th Dist. Portage No. 2016-

P-0010, 2016-Ohio-5673.

       {¶4}   Most recently, in 2021, this court upheld the trial court’s denial of Reyes’

motion to vacate his Tier III Sex Offender classification. State v. Reyes, 11th Dist. Portage

No. 2021-P-0014, 2021-Ohio-3478. In that appeal, Reyes argued that the trial court’s

failure to vacate his Adam Walsh Act classification under its continuing jurisdiction to

correct void judgments was an abuse of discretion. Id. at ¶ 6. We rejected this argument

because “any error in his classification, including any constitutional violation, would result

in a voidable judgment.” Id. at ¶ 9. We upheld the trial court’s decision because “Reyes’

classification was not void; his motion, construed as a postconviction relief petition, was

untimely; and he [had] not established the statutory conditions for the trial court to

consider a second petition.”     Id. at ¶ 15.     Moreover, “[b]ecause Reyes could have

challenged the trial court’s retroactive application of the Adam Walsh Act in a timely direct

appeal from his conviction, any review of that issue in a postconviction relief petition [was]

barred by res judicata.” Id. at ¶ 16.




                                              2

Case No. 2022-P-0018
         {¶5}   The matter now before us is the trial court’s denial of Reyes’ pro se motion

to reclassify him under Megan’s Law, from which Reyes advances one assignment of

error:

                The trial court abused its discretion when it denied Appellant’s
                motion to classify Defendant under Megan’s [Law], because
                the classification requirements inherent in Megan’s Law are
                civil and remedial, and are not a punishment within the
                defendant’s sentence.

         {¶6}   Ohio’s version of Megan’s Law, the codified system for the classification

and registration of sex offenders in effect at the time Reyes committed the rape offenses,

was enacted in 1996 and significantly amended in 2003 (Am.Sub.S.B. No. 5, 2003 Ohio

Laws File 29). The Supreme Court of Ohio consistently held that Megan’s Law was a

remedial statute providing civil consequences of a sex offense conviction, rather than a

punitive component of a criminal sentence. See State v. Williams, 129 Ohio St.3d 344,

2011-Ohio-3374, 952 N.E.2d 1108, ¶ 10-11.

         {¶7}   Ohio’s version of the Adam Walsh Act, the current codified system, was

enacted in 2007 (Am.Sub.S.B. No. 10, 2007 Ohio Laws File 10) and was in effect when

Reyes was sentenced in 2010. The Adam Walsh Act repealed Megan’s Law and replaced

it with new classification standards and additional registration requirements. In 2011, the

Supreme Court of Ohio held that, unlike Megan’s Law, these registration requirements

are punitive and therefore a part of the offender’s criminal sentence. Williams at ¶ 21.

Accordingly, the Adam Walsh Act, “as applied to defendants who committed sex offenses

prior to its enactment, violates Section 28, Article II of the Ohio Constitution, which

prohibits the General Assembly from passing retroactive laws.” Id. at syllabus.



                                               3

Case No. 2022-P-0018
       {¶8}   Reyes contends that the trial court has jurisdiction to reclassify him under

Megan’s Law because his sentence and classification “are separate entries and treated

as separately appealable orders.”

       {¶9}   First, the premise of Reyes’ argument—that the trial court has jurisdiction

to reclassify him because the sentence and classification are treated as separate orders

under Megan’s Law—is misplaced. Reyes was classified under the Adam Walsh Act,

meaning the registration requirements are a punitive component of his criminal sentence.

See Williams at ¶ 21; see also State v. Schilling, 1st Dist. Hamilton No. C-210363, 2022-

Ohio-1773, ¶ 9.

       {¶10} We have already determined, in Reyes’ last appeal, that his failure to file a

timely direct appeal resulted in the forfeiture of his challenge to the trial court’s retroactive

application of the Adam Walsh Act and that his collateral attack on this alleged sentencing

error is barred by the doctrine of res judicata. Reyes, 2021-Ohio-3478, at ¶ 9, ¶ 16; see

also State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 90

(Donnelly, J., dissenting), citing State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913,

159 N.E.3d 248, ¶ 41 (“A direct appeal is the available legal process to address a trial

court’s alleged sentencing error, and the failure to challenge a sentencing error on direct

appeal operates as res judicata to any later collateral attack on the judgment.”).

       {¶11} Reyes attempted to reframe his challenge, filing a motion for reclassification

rather than a motion to vacate his classification, but the result is the same. Because the

trial court had subject matter jurisdiction and personal jurisdiction over Reyes, any error

in the sentence—including the Adam Walsh Act Tier III classification—was voidable, not

void. Reyes, 2021-Ohio-3478, at ¶ 8-9, citing Henderson at ¶ 43. Thus, even though

                                               4

Case No. 2022-P-0018
retroactive application of the Adam Walsh Act is an error that is constitutional in nature, it

cannot be corrected now because Reyes did not timely and directly appeal his sentence.

Reyes, 2021-Ohio-3478, at ¶ 9-10, citing Henderson at ¶ 17, citing Tari v. State, 117 Ohio

St. 481, 495, 159 N.E. 594 (1927).

       {¶12} For this reason, the trial court has no authority to enter an order reclassifying

Reyes under Megan’s Law and did not err in denying Reyes’ motion. See also Schilling,

2022-Ohio-1773, at ¶ 20 (where the First District vacated the trial court’s order

reclassifying under Megan’s Law an offender who was originally, and retroactively,

classified under the Adam Walsh Act).

       {¶13} Reyes relies on an opinion from the Twelfth District, which held that the

Supreme Court’s “voidable criminal sentence” analysis in Henderson does not apply to

Megan’s Law reclassification proceedings because they are civil in nature. State v.

Jones, 12th Dist. Butler No. CA2020-07-080, 2021-Ohio-2149, ¶ 22. In Henderson, the

Supreme Court of Ohio held that “sentences based on an error are voidable, if the court

imposing the sentence had jurisdiction over the case and the defendant, including

sentences in which a trial court failed to impose a statutorily mandated term.” Henderson,

2020-Ohio-4784, at ¶ 27. “The question simply turns on whether the court had jurisdiction

over the subject matter and the person.” Id. at ¶17, citing Tari at 492. Henderson marked

a return, in sentencing cases, to the traditional distinction between void and voidable

judgments in all cases, specifically recognizing that “adopting anything but a bright-line

jurisdictional rule to govern all cases, civil and criminal, would ‘result in hopeless

confusion.’” (Emphasis added.) Henderson at ¶ 18, quoting Tari at 498. In Jones, the

Twelfth District refused to apply Henderson to the defendant’s reclassification because

                                              5

Case No. 2022-P-0018
Megan’s Law proceedings are civil and remedial, not criminal. Jones at ¶ 30-31. It noted

that the Supreme Court of Ohio held that Megan’s Law does not affect the finality of a

sentence because it is a civil, remedial consequence of a conviction. Id. at ¶ 24, citing

State ex rel. Grant v. Collins, 155 Ohio St.3d 242, 2018-Ohio-4281, 120 N.E.3d 804, ¶

17.

       {¶14} We find the reasoning in Jones unpersuasive. First, Collins was decided

prior to Henderson. Further, the well-established law of void versus voidable was relied

on, but not created, by Henderson. Yet the Twelfth District does not explain why the

distinction does not apply to Megan’s Law merely because it is a civil judgment.

Moreover, the pronouncement in Collins was made in the context of a prohibition action.

The Supreme Court affirmed the dismissal of the action on the basis that the trial court

did not patently or unambiguously lack jurisdiction to proceed with a Megan’s Law

classification hearing nearly three decades after the defendant’s conviction. Collins at ¶

18.   The defendant had never been classified under any law during that time and

remained in prison. Id. at ¶ 2, ¶ 14. Thus, the Supreme Court was emphasizing that the

criminal sentence and the separate classification under Megan’s Law need not be

imposed at the same time, i.e., the finality of the criminal sentence did not foreclose the

trial court from imposing civil consequences under Megan’s Law decades later. The

Court did not hold, however, that the finality of the criminal sentence rendered a

classification error void and subject to collateral attack. We do not agree with and decline

to adopt the Twelfth District’s reasoning in Jones. See also Schilling at ¶ 20 (“We decline

to adopt the reasoning in Jones. Instead, we follow the reasoning in Reyes.”).



                                             6

Case No. 2022-P-0018
      {¶15} Reyes’ sole assigned error is without merit, and the judgment of the Portage

County Court of Common Pleas is affirmed.




CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                           7

Case No. 2022-P-0018